Title: From Benjamin Franklin to Cadwalader Evans, 6 February 1772
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor,
London, 6 February, 1772.
The trunks of silk were detained at the customhouse till very lately; first, because of the holidays, and then waiting to get two persons, skilful in silk, to make a valuation of it, in order to ascertain the bounty. As soon as that was done, and the trunks brought to my house, I waited on Dr. Fothergill to request he would come and see it opened, and consult about disposing of it, which he could not do till last Thursday. On examining it, we found that the valuers had opened all the parcels, in order, we suppose, to see the quality of each, had neglected to make them up again, and the directions and marks were lost, (except that from Mr. Parke, and that of the second crop,) so that we could not find which was intended for the Queen, and which for the Proprietary family. Then, being no judges ourselves, we concluded to get Mr. Patterson or some other skilful person, to come and pick out six pounds of the best for her Majesty, and four pounds for each of the other ladies. This I have endeavoured, but it is not yet done, though I hourly expect it.
Mr. Boydell, broker for the ship, attended the customhouse to obtain the valuation, and had a great deal of trouble to get it managed. I have not since seen him, nor heard the sum they reported, but hope to give you all the particulars by the next ship, which I understand sails in about a fortnight, when Dr. Fothergill and myself are to write a joint letter to the committee, to whom please to present my respects, and assure them of my most faithful services. I am charmed with the sight of such a quantity the second year, and have great hopes the produce will now be established. The second crop silk seems to me not inferior to the others; and, if it is practicable with us to have two crops, and the second season does not interfere too much with other business in the farming way, I think it will be a great addition to the profits, as well as to the quantity.
Dr. Fothergill has a number of Chinese drawings, of which some represent the process of raising silk, from the beginning to the end. I am to call at his house and assist in looking them out, he intending to send them as a present to the Silk Company. I have now only time to add, that I am ever, yours very affectionately,
B. Franklin.
